                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM E. BROWN,                                   Case No. 16-cv-00603-HSG
                                   8                    Plaintiff,                           ORDER GRANTING EXTENSION OF
                                                                                             TIME
                                   9             v.
                                                                                             Re: Dkt. No. 75
                                  10     R. AMIS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Plaintiff’s request for an extension of time to file his opposition

                                  14   to Defendants’ summary judgment motion is GRANTED. Plaintiff shall file his opposition to

                                  15   Defendants’ summary judgment motion by November 18, 2019. Defendants may file and serve a

                                  16   reply brief fourteen days after service of Plaintiff’s opposition. Defendants are directed to re-serve

                                  17   the summary judgment motion on Plaintiff at his new address: 4851 Walnut Street, Oakland, CA

                                  18   94619, and file the proof of service in the record.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 8/14/2019

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
